Ray, J.
The complaint charges the defendant with obstructing an alley which had been laid out and dedicated to public use on the eastern boundary of Jobtown, by the original proprietors thereof. The second paragraph of defendants answer alleged that the alley had been vacated by nonuser for more than twenty years. 'The demurrer filed to this paragraph was overruled. The plaintiff replied, that if the alley had not been used for twenty years, it was occasioned by the wrongful act of the defendant in refusing *465to allow the public to use it. To this a demurrer was sustained. A trial by the court resulted in a finding and judgment for the defendant.
D. P. Jenkins, for appellant.
D. D. Pratt and D. P. Baldwin, for appellee.
The recorded plat of the town, introduced in evidence by the plaintiff', did not show an alley on the eastern boundary thereof, and there was no evidence showing that there ever was an alley there. It is unimportant whether the demurrers were properly decided, as the finding of the court was correct on the evidence.
The judgment is affirmed, with costs.